     Case
      Case1:19-cv-04327-VEC
           1:19-cv-04327-VEC Document
                              Document75-1
                                       76 Filed
                                           Filed09/30/19
                                                 09/27/19 Page
                                                           Page11ofof23




                                                                  USDC SDNY
UNITED ST A TES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC #:
                                                                  DATE FILED: 09/30/2019
BEN FEIBLEMAN,

                                    Plaintiff,

                          V.                                 No. I :19-cv-4327 (VEC) (KHP)

THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK,
                                    Defendant.




                         STIPULATION AND [PROPOSED) ORDER

       WHEREAS, in the Complaint filed in the above-captioned action, Plaintiff claimed, inter

alia, "damages to physical well-being, emotional and psychological damages" and "past and future

economic losses" related to, inter alia, the aforementioned damages (see, e.g., ECF 1 at pp. 97-

98, ECF 57 at pp. 106-07); and

       WHEREAS, on July 26,2019, Plaintiff informed Defendant that Plaintiff would not pursue

damages related to emotional distress or psychological damages ( or any related medical costs

and/or expenses) and that, accordingly, the HIP AA compliant medical release authorizations

("HIP AA Authorizations") noted in the June 28, 2019 Civil Case Management Plan and

Scheduling Order are no longer applicable to this matter;

       IT IS THEREBY STIPULATED AND AGREED, by and between the undersigned

attorneys for Plaintiff and Defendant in the above-captioned action, that:


       ( 1)    Notwithstanding anything in the Complaint (ECF 1, 57), Plaintiff shall not seek or

recover in this action damages from Defendant with respect to any purported physical, emotional,
    Case
     Case1:19-cv-04327-VEC
          1:19-cv-04327-VEC Document
                             Document75-1
                                      76 Filed
                                          Filed09/30/19
                                                09/27/19 Page
                                                          Page22ofof23




and/or psychological injury, and/or any purported costs or expenses for medical, psychiatric,

and/or psychological treatment or therapy; and

       (2)     As a result, Plaintiff will not be required to provide HIPAA Authorizations to

Defendant at this time.




                                                     Ki1 berly C. Lau
                                                     Jar es E. Figliozzi
         a z                                           ARSI-IAW BURSTEIN,
Thomas     Rawli 1 on                                575 Lexington Avenue
KAPLAN - -CKER      FrNK LLP                         New York, NY l 0022
350 Fiflh Avenue, Suite 7110                         (212) 984-7700
New York, NY 10118                                   klau@wbny.com
 (212) 763-0883                                      jfigliozzi@wbny.com
rkaplan@kaplanhecker.com
gtenzer@kaplanhecker.com                             Attorneys for Plaintiff Ben Feibleman
jmatz@kaplanhecker.com
trawlinson@kaplanhecker.com

Michele S. Hirshman
Darren W. Johnson
PAUL, WEISS, RIFKIND, WHARTON     &
GARRISON LLP
 1285 A venue of the Americas
New York, NY 10019-6064
Main: (212) 373-3000
Fax: (212) 757-3990
mhirshman@paulweiss.com
cljohnson@paulweiss.com

Attorneysfor Defendant
The Trustees of Columbia University in the
City of New York
                                                          SO ORDERED.              Date: 09/30/2019




                                                          HON. VALERIE CAPRONI
                                                          UNITED STATES DISTRICT JUDGE
                                                 2
